Citation Nr: 0929731	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  06-28 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.

2.  Entitlement to service connection for a respiratory 
disability due to asbestos exposure, claimed as a respiratory 
condition.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to February 
1967.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois which, in pertinent part, denied service connection 
for diabetes mellitus, type II and a respiratory condition.

In May 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is of record.


FINDINGS OF FACT

1.  There is no credible evidence of record showing that the 
Veteran served in the Republic of Vietnam.

2.  Diabetes mellitus is not shown to be present in service 
or until many years after service, and there is no persuasive 
medical nexus evidence of record otherwise etiologically 
linking this condition to service. 

3.  There is no credible medical evidence showing that the 
Veteran has a respiratory disability or any other asbestos-
related disease. 





CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in, or 
aggravated by, service and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008). 

2.  A respiratory disability due to asbestos exposure, 
claimed as a respiratory condition, was not incurred in or 
aggravated by service.  38 U.S.C.A §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131;             38 
C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R.   § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, if a Veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if diabetes mellitus, type II became manifest to a 
degree of 10 percent or more within one year from the date of 
the Veteran's termination of such service, that condition 
would be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  Such a presumption would be rebuttable, however, 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137;       38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in- 
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

Regarding herbicide exposure, presumptive service connection 
on the basis of herbicide exposure is provided for specified 
diseases manifested to a degree of 10 percent within a 
specified period in a Veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  38 U.S.C.A. § 1116(a).

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain specified diseases 
shall be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  
Type II diabetes mellitus is included in the list of 
identified diseases.  38 C.F.R. § 3.309(e).  The disease must 
become manifest to a degree of 10 percent or more any time 
after service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).

Regarding asbestos exposure, although there is no statute 
specifically dealing with service connection for asbestos-
related diseases, and the Secretary has not promulgated any 
specific regulations, in 1988 VA issued a circular on 
asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans Administration, DVB Circular 21-
88-8, Asbestos- Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
have since been included in VA Adjudication Procedure Manual, 
M21-1, part VI, para. 7.21 (January 31, 1997) (hereinafter 
"M21-1").  Also, VAOPGCPREC 4-00, opinion by VA's Office of 
General Counsel discussing the development of asbestos 
claims.

VA must analyze the Veteran's claim for service connection 
for asbestos-related disease under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  M21-1, Part VI, 7.21(b)(2), p. 7-IV- 
3 (January 31, 1997).  An asbestos-related disease can 
develop from brief exposure to asbestos.  Id.

With asbestos-related claims, the Board must also determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. App. 
120, 124-125 (1997) (while holding that the veteran's claim 
had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  The RO must 
determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency and exposure information 
discussed above.  M21-1, Part VI, 7.21(d)(1), p. 7-IV-3 and 
7-IV-4 (January 31, 1997).

The most common disease resulting from exposure to asbestos 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  Cancers 
of the larynx and pharynx as well as the urogenital system 
(except the prostate) are also associated with asbestos 
exposure.  See M21-1, Part VI, 7.21(a)(1).  Persons with 
asbestos exposure have an increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  See M21-1, Part VI, 7.21(a)(3).

Occupations involving asbestos exposure include mining and 
milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  See M21-
1, Part VI, 7.21

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence. 38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990), the Court is stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).




Analysis

Diabetes Mellitus, Type II

In this case, the Veteran contends that diabetes mellitus had 
its onset during military service as a result of exposure to 
Agent Orange.

After a thorough review of the Veteran's claims file, the 
Board concludes that the evidence of record is insufficient 
to establish a presumption of herbicide exposure because 
there is no evidence substantiating the Veteran's contentions 
he had in-country service in Vietnam.  In the May 2009 
hearing, the Veteran described a brief TDY to Vietnam, doing 
courier work.  He stated that he was helicoptered into 
Vietnam to deliver a satchel and was there for three days.  
The envelopes from mail sent to and from his family do not 
establish that the Veteran had in-country service in Vietnam.  
The Veteran did not submit any orders or any other evidence 
in any form for this brief trip, and after a review of the 
Veteran's personnel records, the Board found no evidence to 
substantiate this visit.  Although the Veteran's service 
records indicate that he received the National Defense 
Service Medal, there is no indication that he ever served in-
country.  See April 2005 National Personnel Records Center 
(NPRC) Response.  See also Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008) (upheld VA's requirement that a claimant must have 
been present within the land borders of Vietnam at some point 
in the course of his or her military duty in order to be 
entitled to the presumption of herbicide exposure under 
38 U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)).  
See also 38 C.F.R. § 3.313.

In the absence of evidence of actual duty or visitation in 
Vietnam, the Veteran is not entitled to a presumption of 
Agent Orange exposure.  Service connection on a presumptive 
basis is not warranted. 

Nevertheless, even if a Veteran is found not to be entitled 
to a regulatory presumption of service connection, the claim 
must still be reviewed to determine if service connection can 
be established on a direct basis.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

Review of the Veteran's service treatment records are absent 
of any complaints, treatment, or diagnosis relating to 
diabetes mellitus, type II.  Similarly, upon discharge from 
service, clinical evaluation of the Veteran's endocrine 
system was normal and urinalysis testing for sugar was 
negative, as reflected in the February 1967 discharge 
examination report.  

Post service treatment records beginning in 2003 note the 
Veteran's diagnosis of diabetes mellitus, type II.  After 
review of the private treatment records and various VA 
treatment records, the Board finds there is no medical 
evidence otherwise relating the Veteran's diabetes mellitus, 
type II, to any aspect of his active service.  Neither the 
Veteran's private treatment reports nor the VA treatment 
reports dated from 2004 through 2006 attribute his diabetes 
mellitus to service or any event of service.

The competent and credible evidence of record does not show 
that the Veteran's diabetes mellitus began in service, 
manifested to a compensable degree within a year after 
service, or is in any way related to service to include any 
claimed in-service herbicide exposure.  A significant lapse 
in time between service and post-service medical treatment 
may be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  In this case, the service 
treatment records, lapse in time, and other evidence of 
record, factor against the Veteran's claim.  In fact, the 
Veteran has not submitted or identified any medical opinion 
or other medical evidence regarding an etiological 
relationship to service that supports his claim.  

The Veteran's appellate assertions have been considered, and 
it is acknowledged that the Veteran is competent to report 
that on which he has personal knowledge, i.e., what comes to 
him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the Veteran is a layperson, and as a 
layperson, he does not have the expertise to render a medical 
diagnosis or an opinion regarding the etiology of a disease 
or disorder.  The Veteran is not competent to etiologically 
relate his diabetes mellitus to any in-service event, 
encounter or exposure.  As such, his statements are rejected 
as they are of no probative value.

As more fully explained below, the Board has concluded that 
obtaining a VA examination is not necessary to decide this 
claim.  With consideration of the evidence of record, the 
length of time following service prior to a recorded 
diagnosis of diabetes mellitus, and the absence of any 
medical opinion suggesting a causal link between the 
Veteran's diabetes and his service, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

Respiratory Disability 

The Veteran is seeking service connection for a respiratory 
disorder due to asbestos exposure in service.  However, since 
no medical evidence shows that the Veteran has asbestosis or 
an asbestos-related disease, the Board finds that the 
preponderance of the evidence is against the Veteran's claim.

In this case, the record shows that the RO complied with the 
above proscribed procedures.  The Veteran has testified to 
the details regarding his asbestos related claim, including 
the nature of the disability he claims is related to asbestos 
exposure, the history of his exposure in service, and his 
history of employment after service.  Nonetheless, the 
evidence weighs against the Veteran's claim.  No medical 
evidence shows that the Veteran has asbestosis or any other 
asbestos-related disease.  

A review of the Veteran's service personnel records discloses 
that he served on board the U.S.S. Mississinewa, U.S.S. 
Cambria, and U.S.S. Taconic.  Service personnel records 
indicate the Veteran served as a radioman, but there is no 
official service department documentation to support or 
contradict his claim of exposure to asbestos during service.  
Assuming that he was exposed to asbestos in service, the 
Board notes that mere exposure to a potentially harmful 
agent, alone, is insufficient establish entitlement to VA 
disability benefits.  The question in a claim such as this is 
whether disabling harm ensued.  The medical evidence must 
show not only a currently diagnosed disability, but also a 
nexus, that is, a causal connection, between this current 
disability and the exposure to asbestos in service.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service treatment records are negative, including a January 
1961 chest x-ray taken, as noted on the report of medical 
examination for re-enlistment dated in February 1961.  
Although the service treatment records indicate that the 
Veteran was seen for a sore throat in 1962 and 1966, the 
impression noted on the October 1966 service treatment report 
was viral pharyngitis.  A chronic respiratory problem was not 
diagnosed.  A February 1967 discharge medical examination 
report also listed a chest x-ray that was normal.  Thus, in 
the absence of evidence of a chronic respiratory disability 
in service, the service treatment records provide evidence 
against the claim. 

Post service treatment records also make no reference to 
chronic respiratory problems.  The Board reviewed VA 
outpatient treatment records dated through 2006.  Upon 
examination, the Veteran's lungs were reported as clear to 
auscultation.  The Board also reviewed private treatment 
records dated from June 1999 to September 2004, none of which 
show treatment for a chronic respiratory disability; and upon 
repeated examinations, the lungs were reported as normal or 
clear to auscultation.  It is acknowledged that an April 2006 
VA report merely notes that the Veteran reported using an 
inhaler.  However, the Board points out that even through 
2006, examination findings have been essentially normal and 
not one report prior records a diagnosis of any respiratory 
condition or asbestosis.  As such, these records provide 
highly probative evidence against the claim.

The Veteran has alleged that he has a respiratory disorder 
which is the result of his exposure to asbestos during 
service and the Board notes that the Veteran is competent to 
report that on which he has personal knowledge, i.e., what 
comes to him through his senses.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, the Veteran is a layperson, and as 
a layperson, he does not have the expertise to render a 
medical diagnosis or an opinion regarding the etiology of a 
disease or disorder.  He cannot state, with medical 
certainty, that he has a respiratory disorder that is due to 
being exposed to asbestos during service.  In the absence of 
evidence demonstrating that the Veteran has the requisite 
training to proffer medical opinions, the Veteran is not 
competent to provide a probative opinion on a medical matter, 
such as the presence or etiology of the Veteran's claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  

Overall, since no current respiratory disability has been 
identified by a medical professional, the Veteran's claim 
must be denied.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that compensation 
may only be awarded to an applicant who has a disability 
existing on the date of the application, and not for a past 
disability); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in the absence of proof of the presently claimed 
disability, there can be no valid claim).  Accordingly, the 
appeal is denied

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in 
January 2005 before the original adjudication of the claims.  
The letter notified the Veteran of what information and 
evidence must be submitted to substantiate claims for service 
connection, as well as what information and evidence must be 
provided by the Veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have. 
The content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in March 2006.  In any 
event, questions as to the appropriate disability rating or 
effective date to be assigned are moot as the claims have 
been denied.  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  VA 
treatment records dated from April 2004 to September 2006 
were obtained and associated with the claims folder.  Private 
treatment records from Dr. H. and Dr. M. were associated with 
the claims file.  There is no identified relevant evidence 
that has not been accounted for.  

The Veteran was not afforded a VA examination to determine 
the nature and etiology of the diabetes mellitus, type II.  
However, under the facts of this case, the Board has no duty 
to provide a VA examination or obtain a medical opinion.  No 
evidence of record suggests an indication of an association 
between the Veteran's service and his diabetes mellitus or 
any other disorder.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Board has carefully considered the Court's language in 
McLendon that the threshold for showing this association is a 
low one.  However, there is a threshold.  In this case there 
is no credible evidence of continuity of symptomatology.  Nor 
is there any even speculative medical evidence of an 
association.  Rather, only the Veteran's contentions provide 
any suggestion of such associations.  The Board does not find 
the Veteran's contentions to rise to the level of the 
"indication of an association" referred to in 38 U.S.C.A. § 
5103A or in McLendon.

As explained above, the Veteran is not competent to provide a 
medical opinion on such a complex issue, therefore his 
opinion as to a causation or aggravation relationship in 
these particular matters is not an indication of an 
association.  If a Veteran's mere contention, standing alone, 
that his claimed disability is related to his service or to a 
service connected disability is enough to satisfy the 
"indication of an association," then that element of 38 
U.S.C.A. § 5103A is without meaning because in every claim, 
the Veteran will necessarily so contend.  An interpretation 
of a statute that renders part of the statutory language 
superfluous is to be avoided.  See Splane v. West, 216 F.3d 
1058, 1068-69 (Fed. Cir. 2000) ("canons of construction 
require us to give effect to the clear language of statute 
and avoid rendering any portions meaningless or 
superfluous").  For these reasons, the Board declines to 
afford the Veteran a VA examination or obtain a medical 
opinion in this case.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).






ORDER

Entitlement to service connection for diabetes mellitus, type 
II is denied.

Entitlement to service connection for a respiratory 
disability due to asbestos exposure, claimed as a respiratory 
condition, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


